Case 2:19-cv-17721-BRM-ESK Document 19-4 Filed 06/11/20 Page 1 of 43 PageID: 212




                         EXHIBIT 1
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-4
                              Document    Filed 09/06/19
                                        1 Filed 06/11/20 Page
                                                         Page 1
                                                              2 of
                                                                of 15
                                                                   43 PageID:
                                                                      PageID: 1
                                                                              213
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-4
                              Document    Filed 09/06/19
                                        1 Filed 06/11/20 Page
                                                         Page 2
                                                              3 of
                                                                of 15
                                                                   43 PageID:
                                                                      PageID: 2
                                                                              214
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-4
                              Document    Filed 09/06/19
                                        1 Filed 06/11/20 Page
                                                         Page 3
                                                              4 of
                                                                of 15
                                                                   43 PageID:
                                                                      PageID: 3
                                                                              215
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-4
                              Document    Filed 09/06/19
                                        1 Filed 06/11/20 Page
                                                         Page 4
                                                              5 of
                                                                of 15
                                                                   43 PageID:
                                                                      PageID: 4
                                                                              216
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-4
                              Document    Filed 09/06/19
                                        1 Filed 06/11/20 Page
                                                         Page 5
                                                              6 of
                                                                of 15
                                                                   43 PageID:
                                                                      PageID: 5
                                                                              217
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-4
                              Document    Filed 09/06/19
                                        1 Filed 06/11/20 Page
                                                         Page 6
                                                              7 of
                                                                of 15
                                                                   43 PageID:
                                                                      PageID: 6
                                                                              218
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-4
                              Document    Filed 09/06/19
                                        1 Filed 06/11/20 Page
                                                         Page 7
                                                              8 of
                                                                of 15
                                                                   43 PageID:
                                                                      PageID: 7
                                                                              219
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-4
                              Document    Filed 09/06/19
                                        1 Filed 06/11/20 Page
                                                         Page 8
                                                              9 of
                                                                of 15
                                                                   43 PageID:
                                                                      PageID: 8
                                                                              220
Case 2:19-cv-17721-BRM-ESK
  Case                      Document
        2:19-cv-17721-BRM-SCM        19-41 Filed
                               Document    Filed 06/11/20
                                                 09/06/19 Page
                                                          Page 10 of15
                                                               9 of  43PageID:
                                                                       PageID:9221
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument 19-4
                              Document    Filed09/06/19
                                       1 Filed  06/11/20 Page
                                                         Page10
                                                              11of
                                                                 of15
                                                                    43PageID:
                                                                      PageID:10
                                                                              222
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument 19-4
                              Document    Filed09/06/19
                                       1 Filed  06/11/20 Page
                                                         Page11
                                                              12of
                                                                 of15
                                                                    43PageID:
                                                                      PageID:11
                                                                              223
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument 19-4
                              Document    Filed09/06/19
                                       1 Filed  06/11/20 Page
                                                         Page12
                                                              13of
                                                                 of15
                                                                    43PageID:
                                                                      PageID:12
                                                                              224
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument 19-4
                              Document    Filed09/06/19
                                       1 Filed  06/11/20 Page
                                                         Page13
                                                              14of
                                                                 of15
                                                                    43PageID:
                                                                      PageID:13
                                                                              225
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument 19-4
                              Document    Filed09/06/19
                                       1 Filed  06/11/20 Page
                                                         Page14
                                                              15of
                                                                 of15
                                                                    43PageID:
                                                                      PageID:14
                                                                              226
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument 19-4
                              Document    Filed09/06/19
                                       1 Filed  06/11/20 Page
                                                         Page15
                                                              16of
                                                                 of15
                                                                    43PageID:
                                                                      PageID:15
                                                                              227
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page17 of 24
                                                                 1 of 43 PageID:
                                                                         PageID: 16
                                                                                 228
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page18 of 24
                                                                 2 of 43 PageID:
                                                                         PageID: 17
                                                                                 229
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page19 of 24
                                                                 3 of 43 PageID:
                                                                         PageID: 18
                                                                                 230
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page20 of 24
                                                                 4 of 43 PageID:
                                                                         PageID: 19
                                                                                 231
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page21 of 24
                                                                 5 of 43 PageID:
                                                                         PageID: 20
                                                                                 232
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page22 of 24
                                                                 6 of 43 PageID:
                                                                         PageID: 21
                                                                                 233
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page23 of 24
                                                                 7 of 43 PageID:
                                                                         PageID: 22
                                                                                 234
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page24 of 24
                                                                 8 of 43 PageID:
                                                                         PageID: 23
                                                                                 235
Case
 Case2:19-cv-17721-BRM-ESK
       2:19-cv-17721-BRM-SCMDocument
                             Document19-4
                                       1-1 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page25 of 24
                                                                 9 of 43 PageID:
                                                                         PageID: 24
                                                                                 236
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 26
                                                              10 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 237
                                                                               25
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 27
                                                              11 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 238
                                                                               26
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 28
                                                              12 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 239
                                                                               27
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 29
                                                              13 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 240
                                                                               28
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 30
                                                              14 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 241
                                                                               29
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 31
                                                              15 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 242
                                                                               30
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 32
                                                              16 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 243
                                                                               31
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 33
                                                              17 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 244
                                                                               32
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 34
                                                              18 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 245
                                                                               33
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 35
                                                              19 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 246
                                                                               34
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 36
                                                              20 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 247
                                                                               35
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 37
                                                              21 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 248
                                                                               36
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 38
                                                              22 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 249
                                                                               37
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 39
                                                              23 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 250
                                                                               38
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCM Document
                             Document19-4
                                      1-1 Filed
                                          Filed 06/11/20
                                                09/06/19 Page
                                                         Page 40
                                                              24 of
                                                                 of 43
                                                                    24 PageID:
                                                                       PageID: 251
                                                                               39
Case 2:19-cv-17721-BRM-ESK
  Case 2:19-cv-17721-BRM-SCMDocument 19-4
                              Document 1-2 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page411 of
                                                                    of 43 PageID:40
                                                                       1 PageID:  252
Case 2:19-cv-17721-BRM-ESK
  Case 2:19-cv-17721-BRM-SCMDocument 19-4
                              Document 1-3 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page421 of
                                                                    of 43 PageID:41
                                                                       1 PageID:  253
Case 2:19-cv-17721-BRM-ESK
  Case 2:19-cv-17721-BRM-SCMDocument 19-4
                              Document 1-4 Filed
                                            Filed06/11/20
                                                  09/06/19 Page
                                                            Page431 of
                                                                    of 43 PageID:42
                                                                       1 PageID:  254
